Fish, C. J.
The verdict was not authorized by the evidence; and therefore the court erred in overruling the motion for a new trial, wherein this ground was alleged.

Judgment reversed.


Beck, J., absent. The other Justices concur.

Stephen Martin testified, in behalf of claimant; “I bought a red cow from Isaac Futch in the lifetime of his first wife, and he bought one in the place of it from- Frank Sheppard, a white-faced black cow from which these cattle in dispute descended. I don’t know anything about paying for the cows.”
Jesse Futch, introduced by plaintiff, testified: “I know the cattle in question; they belonged to Isaac Futch in his lifetime. He bought one of the original cows from which these were raised with money that I loaned him. He had been in possession about eighteen or twenty years and marked them in his own mark, and when he sold beeves he used the money for himself, and I never knew of any one claiming them except him. Mary Moten came to 'me soon after he died and asked me if these cattle didn’t come from that [which] belonged to her mother, and I told her they did not, and she said, ‘That lets me out of it.’ I know the cattle that his first' wife got from her father’s estate. I know that the red cow did not raise a single calf. He sold the red cow to Stephen Martin and told me repeatedly that he had never been paid for her. This was the only cow that she got from her father’s estate.”
Ophelia Futch testified, in behalf of plaintiff: “I was Isaac Futch’s second wife and lived with him four years before he died. He was in possession of these cattle, marked them in his own mark, 'and used them for himself; no one ever claimed them but him.”
Ben A. Way, for plaintiff in error.
Donald Fraser and 8. B. Brewton, contra.